

114 HR 5826 IH: Detain and Deport Act
U.S. House of Representatives
2016-07-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 5826IN THE HOUSE OF REPRESENTATIVESJuly 14, 2016Mr. Brat introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo clarify the authority of the Secretary of Homeland Security with respect to detainers, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the Detain and Deport Act. 2.Clarifying the authority of ICE detainers (a)In generalExcept as otherwise provided by Federal law or rule of procedure, the Secretary shall execute all lawful writs, process, and orders issued under the authority of the United States, and shall command all necessary assistance to execute the Secretary’s duties.
 (b)State and local cooperation with DHS detainersA State, or a political subdivision of a State, that has in effect a statute or policy or practice providing that it not comply with any Department of Homeland Security detainer ordering that it temporarily hold an alien in their custody so that the alien may be taken into Federal custody, or transport the alien for transfer to Federal custody, shall not be eligible to receive—
 (1)any of the funds that would otherwise be allocated to the State or political subdivision under section 241(i) of the Immigration and Nationality Act (8 U.S.C. 1231(i)) or the Cops on the Beat program under part Q of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796dd et seq.); or
 (2)any other law enforcement or Department grant. (c)ImmunityA State or a political subdivision of a State acting in compliance with a Department of Homeland Security detainer who temporarily holds aliens in its custody so that they may be taken into Federal custody, or transports the aliens for transfer to Federal custody, shall be considered to be acting under color of Federal authority for purposes of determining its liability, and immunity from suit, in civil actions brought by the aliens under Federal or State law.
 (d)Probable causeIt is the sense of Congress that the Department has probable cause to believe that an alien is inadmissible or deportable when it issues a detainer regarding such alien under the standards in place on the date of introduction of this Act.
			